Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 1 of 9




                               Exhibit 2
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 2 of 9
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 3 of 9
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 4 of 9
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 5 of 9
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 6 of 9
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 7 of 9
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 8 of 9
Case 2:19-bk-24804-VZ   Doc 894-3 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 2 Page 9 of 9
